DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, Padoy et al. (US 2017/0220716 A1, cited IDS) and WO 2008/104915 A2 teaches in Fig. 1 a system for providing a visualization of scattered radiation in a medical facility while a procedure is underway, said system comprising:
 a number of augmented reality ("AR") tracking devices 6, each associated with, and configured to track a position of, one of a number of individuals 30 working in the medical facility, 
a controller in electronic communication with each of the AR tracking devices and comprising executable software instructions stored at one or more electronic storage devices, which when executed, configure one or more processors to: 
receive a location for a medical equipment item 5 configured to produce radiation for medical treatment purposes ("radiation device"); 
receive position data from each of the AR tracking devices; 
generate the visualization via 50 at one or more respective ones of the AR tracking devices associated with respective portions of the received position data indicating that a view of the associated one or ones of the individuals is directed but the prior art of record fails to teach or reasonably suggest:
wherein the visualization is displayed in a fashion at the respective ones of the AR tracking devices which reflects the respective portions of the received position data for the respective ones of the AR tracking devices; 
receive new position data from at least one of the respective ones of the AR tracking devices; 
and update said visualization at the respective ones of the AR tracking devices to reflect the new position data such that said visualization appears to be fixed at the location to the associated ones of the individuals.
With respect to independent claim 12, the prior art of record fails to teach or reasonably suggest a method for providing a visualization of scattered radiation in a medical facility while a procedure is underway, said method comprising the steps of: providing a controller in electronic communication with a number of holographic projection devices within the medical facility.
	With respect to independent claims 17 and 21, because of the similar allowable subject matter as in claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884